488 F.2d 135
John W. WILLIAMS, Plaintiff-Appellant,v.WESTINGHOUSE ELECTRIC CORPORATION, Defendant-Appellee.
No. 73-2898 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 28, 1973.

Rein J. Vander Zee, Kerrville, Tex., for plaintiff-appellant.
Robert B. Summers, Claude B. Masters, San Antonio, Tex., for defendant-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
This suit in diversity arose from an automobile collision between plaintiff-appellant Williams and Lewis Charles Elliott, who was driving a car owned by his employer, Westinghouse.  At the time of the accident, not only was Elliott engaged in a personal errand, he was on an extended medical leave from Westinghouse.  The lower court correctly concluded that Elliott was not acting within the course and scope of his employment, and it found no evidence of negligence on Westinghouse's part in connection with Elliott's use of the company car.  Accordingly, the court granted summary judgment for Westinghouse.  We affirm.


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I